DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 12/30/2020.  	Claims 1-6 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 12/30/2020 are accepted. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/30/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS form 1449 filed on 12/30/2020 is attached to this office action. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “means for…acquiring an execution record”, “means for encrypting …”, “means for storing…” and “means for…providing to the manager a password” in claim 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Structural support is provided on page 14, paragraph 1 of the specification disclosing the hardware configuration of the log management server. The log management server is implemented by a computer and includes a central processing unit (CPU) serving as a calculator and a random access memory (RAM), a read only memory (ROM), and a storage each serving as a memory. On page 15, paragraph 2 of the specification hardware configuration of the image processing apparatus, including a central processing unit, memory constituting a controller, a storage, an operator, a display, an image reader, an image former, a communicator, and an image processor. The log management server acquires and manages record information from the image processing apparatus. The image processing apparatus is a management target apparatus whose record information is managed by the log management server and executes a process in response to a processing request and generates record information along with the execution of the process. The image processing apparatus is connected to the log management server via the network and transmits the generated record information.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. US 2009/0284785 A1 to Bando, (hereinafter, “Bando”) in view of US Pub. No. US 2014/0258058 A1 to Kashida, (hereinafter, “Kashida”), as disclosed in IDS on 12/30/2020.

As per claim 1, Bando teaches a record management apparatus comprising a processor configured to about use of an apparatus by an authorized user other than a manager of the apparatus, 
acquire an execution record of a process performed by the apparatus and charge information about a charge for the process (Bando, para. [0041] “FIG. 4 shows an example of the print job data 20. The print job data 20 contains the print data 21 in such a format that allows the image formation device 10a or 10b to execute a print job of the print data 21 as it is, the additional information 22, and the date and time of receipt 23. The additional information 22 contains attribute information 22a, a public key 22b, and a data retention period 22c. The attribute information 22a contains information indicating that the print data 21 is targeted for secure printing, and information for specifying a user (such as a user ID, for example).”), 
encrypt the execution record by using a specific encryption key (Bando, para. [0042] “The job management part 13 manages the print data 21 targeted for secure printing that is being stored in the storage part 18 until a predetermined period of time recorded as the data retention period 22c has elapsed from the date and time of receipt 23. After the predetermined period of time recorded as the data retention period 22c has elapsed after the date and time of receipt 23, the job management part 13 reads the print data 21 targeted for secure printing from the storage part 18, encrypts the print data 21 using the public key 22b contained in the additional information 22, and transfers the print data thereby encrypted to the server 40. Along with this transfer, the job management part 13 reads the electronic mail address 19c of a user from the user information 19, and sends an electronic mail to the user from which the print data 21 targeted for secure printing has been sent, thereby transmitting information on the transfer destination of the print data 21 to the user.”), 
store the charge information and the encrypted execution record in a storage (Bando, para. [0045] “The server 40 includes, in addition to the storage device 41 discussed above, a communication interface 42 for making connection with the network 2, and a CPU 43. The CPU 43 executes a certain program for causing the server 40 to function as a pull print server to thereby function as a data management part 44. The data management part 44 stores the print data 21 targeted for secure printing received from the image formation device 10 through the network 2 into the storage device 41. The data management part 44 also puts restrictions on access to the print data 21 stored in the storage device 41. By way of example, the data management part 44 sets a password for protecting a folder containing the print data 21.”), and 
in response to a request from the manager, provide to the manager a password that is temporarily valid to acquire a decryption key for decryption of the encrypted execution record (Bando, para. [0045] “When a request to access the print data 21 targeted for secure printing stored in the storage device 41 is made through the network 2, the data management part 44 rejects the request unless an input made thereto coincides with the password. When an input made to the data management part 44 coincides with the password, the data management part 44 accepts the request to allow the image formation device 10 connected to the network 2 to retrieve the print data 21 targeted for secure printing from the storage device 41. The password set by the data management part 4 may be a one-time password (temporary password allowing access to a folder containing the print data 21 only once), for example. In this case, even a user without the right to access the server 40 is allowed to temporarily access the server 40 by using the one-time password, so that the user can retrieve the print data 21 targeted for secure printing from the storage device 41 of the server 40.”).
Bando teaches all the limitations of claim 1 above, however fails to explicitly teach but Kashida teaches: 
charge information about a charge for the process (Kashida, para. [0031] “The log collection part 12 collects usage information of the print device 50 from the print device 50. The usage information is information including the amount of usage, usage content, and the like of the print device 50. In the present embodiment, log data of each print job is taken as an example of the usage information. Timing of a collection of log data may not necessarily be the timing of an execution of a print job. For example, log data may be collected or received periodically, for example, once in a day, for all jobs for the day.” And para. [0032] “The cost calculation part 13 calculates a cost (charge) of an executed print job based on the log data.”)
store the charge information (Kashida, para. [0044] “FIG. 6 is a schematic view illustrating an example of a functional configuration of the cost calculation part 13 in the cost management apparatus 10. In FIG. 6, the cost calculation part 13 includes a charge type selection part 131, a charge amount calculation part 132, a charge destination information storage part 133, a charge type storage part 134, and the like.” And para. [0045] “The charge type selection part 131 selects a charge type to be applied to calculation of a charge amount for each piece of log data among multiple charge types stored in the charge type storage part 134. The charge type is a notion for classifying part charges for use of the print device 50. Print jobs of the same material may have different charge amounts if different charge types are applied to the respective jobs. The charge amount calculation part 132 calculates a charge amount based on the selected charge type. The charge destination information storage part 133 stores information for each user that indicates the billing destination (charge destination) of charge amounts.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kashida’s cost management system into Bando’s image formation system for managing electronic devices, with a motivation to calculate job cost information for image (print) data (Kashida, para. [0032]-[0036]). 

As per claim 2, the combination of Bando and Kashida teach the record management apparatus according to Claim 1, wherein the encryption key and the decryption key are set for each entity authorized to use the apparatus (Bando, para. [0047] “FIG. 5 is a flow diagram showing a process sequence performed by the information processing device 30 to transmit print data to the image formation device 10a. The user 5 operates the information processing device 30, reads a confidential document and the like, and gives instructions to print the confidential document by secure printing. When the user 5 gives instructions to perform secure printing (if a result of step S10 is YES), the print data generation part 35 generates the print data 21 to be given to the image formation device 10a (step S11). Thereafter the additional information generation part 36 becomes operative to receive the public key 22b entered by the user 5 (step S12). The user 5 has two pieces of key information including a public key and a secret key. The user 5 operates the operation part 32 to enter only the public key. When the entry of the public key 22b is completed, the user 5 sets the data retention period 22c (step S13). The data retention period 22c may be about several hours that is a default value which may be freely changed by the user 5 in step S13. The additional information generation part 36 generates the attribute information 22b containing information indicating that the print data 21 is targeted for secure printing and information for specifying a user. The additional information generation part 36 also sets the public key 22b based on the information entered in step S12 and sets the data retention period 22c based on the information entered in step S13, thereby generating the additional information 22 to be added to the print data 21 (step S14). Thereafter the job transmission part 37 becomes operative to transmit the print data 21 targeted for secure printing and the additional information 22 to the image formation device 10a through the network 2 (step S15), by which a print job is transmitted from the information processing device 30 to the image formation device 10a.”).

As per claim 3, the combination of Bando and Kashida teach the record management apparatus according to Claim 2, wherein the processor is configured to, when providing the password to the manager, obtain approval from the entity related to the execution record to be viewed by the manager (Bando, para. [0039] “In order to process print data targeted for secure printing, the CPU 10 is operative to function as a user authentication part 12, a job management part 13 and a job execution part 14. The user authentication part 12 performs user authentication when a print job targeted for secure printing is executed. The user authentication part 12 makes reference to the user information 19 stored in advance in the storage part 18. FIG. 3 shows an example of the user information 19. The user information 19 contains a user ID 19a for specifying a user, a password 19b that can be freely set by a user, and an electronic mail address 19c for providing various types of information to a user. When a print job targeted for secure printing is executed, the user authentication part 12 specifies a user based on the user ID 19a, recognizes the user as a proper user when an input given thereto coincides with the password 19b set for the user, and permits the execution of the print job targeted for secure printing.”).

As per claim 4, the combination of Bando and Kashida teach the record management apparatus according to Claim 1, wherein the processor is configured to if specific information acquired from a process execution request for the apparatus has been encrypted by using the specific encryption key in the process execution request, record the specific information in the execution record without further encrypting the specific information, and store the execution record in the storage (Bando, para. [0051] “The job management part 13 thereafter encrypts the converted print data in the generally applicable format using the public key 22b contained in the additional information 22 (step S34). This encryption includes process realized by the job management part 13 for prohibiting the print data from being successfully decrypted unless a secret key as a counterpart of the public key 22b is used. When the encryption of the print data is completed, the job management part 13 transmits the encrypted print data to the server 40 (step S35). The attribute information 22a contained in the additional information 22 may be added to the encrypted print data transmitted to the server 40…The job management part 13 thereby encrypts the print data 21 containing confidential information, and transmits the encrypted print data to the server 40. The public key 22b used for the encryption does not leak out to the network 2. Thus, the print data 21 is transmitted to the server 40 with the security of the print data 21 maintained.”).
As per claim 6, Bando teaches a record management apparatus comprising: 
means for, about use of an apparatus by an authorized user other than a manager of the apparatus, acquiring an execution record of a process performed by the apparatus and charge information about a charge for the process (Bando, para. [0041] “FIG. 4 shows an example of the print job data 20. The print job data 20 contains the print data 21 in such a format that allows the image formation device 10a or 10b to execute a print job of the print data 21 as it is, the additional information 22, and the date and time of receipt 23. The additional information 22 contains attribute information 22a, a public key 22b, and a data retention period 22c. The attribute information 22a contains information indicating that the print data 21 is targeted for secure printing, and information for specifying a user (such as a user ID, for example).”);
means for encrypting the execution record by using a specific encryption key (Bando, para. [0042] “The job management part 13 manages the print data 21 targeted for secure printing that is being stored in the storage part 18 until a predetermined period of time recorded as the data retention period 22c has elapsed from the date and time of receipt 23. After the predetermined period of time recorded as the data retention period 22c has elapsed after the date and time of receipt 23, the job management part 13 reads the print data 21 targeted for secure printing from the storage part 18, encrypts the print data 21 using the public key 22b contained in the additional information 22, and transfers the print data thereby encrypted to the server 40. Along with this transfer, the job management part 13 reads the electronic mail address 19c of a user from the user information 19, and sends an electronic mail to the user from which the print data 21 targeted for secure printing has been sent, thereby transmitting information on the transfer destination of the print data 21 to the user.”); 
means for storing the charge information and the encrypted execution record in a storage (Bando, para. [0045] “The server 40 includes, in addition to the storage device 41 discussed above, a communication interface 42 for making connection with the network 2, and a CPU 43. The CPU 43 executes a certain program for causing the server 40 to function as a pull print server to thereby function as a data management part 44. The data management part 44 stores the print data 21 targeted for secure printing received from the image formation device 10 through the network 2 into the storage device 41. The data management part 44 also puts restrictions on access to the print data 21 stored in the storage device 41. By way of example, the data management part 44 sets a password for protecting a folder containing the print data 21.”); and 
means for, in response to a request from the manager, providing to the manager a password that is temporarily valid to acquire a decryption key for decryption of the encrypted execution record (Bando, para. [0045] “When a request to access the print data 21 targeted for secure printing stored in the storage device 41 is made through the network 2, the data management part 44 rejects the request unless an input made thereto coincides with the password. When an input made to the data management part 44 coincides with the password, the data management part 44 accepts the request to allow the image formation device 10 connected to the network 2 to retrieve the print data 21 targeted for secure printing from the storage device 41. The password set by the data management part 4 may be a one-time password (temporary password allowing access to a folder containing the print data 21 only once), for example. In this case, even a user without the right to access the server 40 is allowed to temporarily access the server 40 by using the one-time password, so that the user can retrieve the print data 21 targeted for secure printing from the storage device 41 of the server 40.”).
Bando teaches all the limitations of claim 6 above, however fails to explicitly teach but Kashida teaches: 
charge information about a charge for the process (Kashida, para. [0031] “The log collection part 12 collects usage information of the print device 50 from the print device 50. The usage information is information including the amount of usage, usage content, and the like of the print device 50. In the present embodiment, log data of each print job is taken as an example of the usage information. Timing of a collection of log data may not necessarily be the timing of an execution of a print job. For example, log data may be collected or received periodically, for example, once in a day, for all jobs for the day.” And para. [0032] “The cost calculation part 13 calculates a cost (charge) of an executed print job based on the log data.”)
store the charge information (Kashida, para. [0044] “FIG. 6 is a schematic view illustrating an example of a functional configuration of the cost calculation part 13 in the cost management apparatus 10. In FIG. 6, the cost calculation part 13 includes a charge type selection part 131, a charge amount calculation part 132, a charge destination information storage part 133, a charge type storage part 134, and the like.” And para. [0045] “The charge type selection part 131 selects a charge type to be applied to calculation of a charge amount for each piece of log data among multiple charge types stored in the charge type storage part 134. The charge type is a notion for classifying part charges for use of the print device 50. Print jobs of the same material may have different charge amounts if different charge types are applied to the respective jobs. The charge amount calculation part 132 calculates a charge amount based on the selected charge type. The charge destination information storage part 133 stores information for each user that indicates the billing destination (charge destination) of charge amounts.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kashida’s cost management system into Bando’s image formation system for managing electronic devices, with a motivation to calculate job cost information for image (print) data (Kashida, para. [0032]-[0036]). 

6.	Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bando and Kashida, as disclosed above, in further view of US Pub. No. US 2021/0119793 A1 to Gaddam, (hereinafter, “Gaddam”).
As per claim 5, the combination of Bando and Kashida teach the record management apparatus according to Claim 4, however fail to explicitly teach but Gaddam teaches: wherein the processor is configured to if the specific information has been encrypted by using another encryption key different from the specific encryption key in the process execution request (Gaddam, para. [0085] “the resource provider computer 106 may forward the modified payload to the authorization manager 222. In the example provided in FIG. 6, the authorization manager 222 may execute in a secure memory space (e.g., the secure memory space 218 of FIG. 2). The key manager 220 of FIG. 6 may execute in the same or different secure memory space of the secure processing computer on with the authorization manager 222 executes, or the key manager 220 may operate in a separate memory space provided on a separate secure processing computer for which the address is known to the authorization manager 222… the key manager 220 may be configured to maintain a list of previously used dynamic values. The key manager 220 may verify that the dynamic value 404 has not been previously utilized by the key manager 220 to generate a cryptographic key. This enables the key manager 220 to prevent relay and/or replay attacks by ensuring a different dynamic value must accompany each request. If the key manager 220 identifies that the dynamic value 404 has previously been utilized, K2 604 may not be generated and key manager 220 may return an indicator of the same to the authorization manager 220, which in turn may reject the request of the user device 104. If the dynamic value has not been utilized by the key manager 220 to generate a cryptographic key, then K2 604 may be generated. Once K2 604 is generated, it may be returned to the authorization manager 222 at step 9.), 
decrypt the specific information, encrypt the specific information by using the specific encryption key, record the specific information in the execution record, and store the execution record in the storage (Gaddam, para. [0097] “Subsequently, the method 400 and/or the method 600 can be repeated any suitable number of times to increase the balance of the user's transaction account by loading additional amounts to the record or to spend an additional amount at a resource provider, respectively. For each subsequent successful operation (e.g., a load or a spend), a new entry may be appended to the record 500, and a new dynamic value may be generated (by the computer performing the operation) and used to generate new cryptographic keys with which a new encrypted version of the record 500 may be generated. By transmitting the newly encrypted record with the dynamic value used to generate the encryption key(s) that were user to generate the encrypted record, the recipient (e.g., the authorizing entity computer 108 fora load operation, the authorization manager 222 for a spend operation) may be enabled to derive/generate the key(s) that were used to encrypt the record. Accordingly, the recipient is then enabled to decrypt the encrypted record as part of performing the requested operation as described in the above figures. The record 500, as depicted in FIG. 5 includes additional entries to illustrate modifications to the record 500 due to subsequent operations.” And para. [0098] “continuing with the example above, the user may subsequently request a load operation in the amount of $20. The authorizing entity computer 108 may receive the request, verify funds associated with the banking account number of the user, decrypt the encrypted record provided by the user device 104, modify the decrypted record (e.g., record 500) to include entry 3, generate a new dynamic value, generate a new cryptographic key using the AE key and the new dynamic value, encrypt the record 500 including entries 1-3 with the newly generate cryptographic key, and send the new dynamic value and the newly encrypted record to the user device 104 for storage.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaddam’s secure operations into Kashida’s cost management system and Bando’s image formation system for managing electronic devices, with a motivation to reduce the latency of authorization systems while maintaining a high degree of security (Gaddam, para. [0002]). 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190068741 A1 – Secure data processing. 
US 20090002752 A1 – Printing control apparatus and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437